 




EXHIBIT 10.3




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.




WARRANT TO PURCHASE STOCK




Company:

Aspen Group, Inc., a Delaware corporation




Class of Stock:        

Common Stock




Number of Shares:          

224,174




Warrant Price:                

$6.87 per share, subject to adjustment as provided herein




Issue Date:                        

July 25, 2017




Expiration Date:              

Five (5) years from the Issue Date




Credit Facility:                

This Warrant to Purchase Stock (“Warrant”) is issued in connection with, and as
consideration for, that certain Loan and Security Agreement of even date
herewith between Runway Growth Credit Fund Inc. and the Company (as amended
and/or modified and in effect from time to time, the “Loan Agreement”).




THIS WARRANT TO PURCHASE STOCK certifies that, for good and valuable
consideration, Runway Growth Credit Fund Inc. (together with any successor or
permitted assignee or transferee of this Warrant or of any shares issued upon
exercise hereof, “Holder”) is entitled to purchase the number of fully paid and
non-assessable shares (the “Shares”) of the above-stated class, series and type
of stock (the “Class”) of the above-named company (the “Company”) at the
above-stated Warrant Price, all as set forth above and as adjusted pursuant to
Section 2 of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant.




SECTION 1.  EXERCISE.






1.1

Method of Exercise.   Holder may, at any time and from time to time following
the earlier of (i) the six (6) month anniversary of the Issue Date, (ii) an
Acquisition (as defined below) or (iii) a Qualified Financing (as defined
below), exercise this Warrant, in whole or in part, by delivering to the Company
the original of this Warrant together with a duly executed Notice of Exercise in
substantially the form attached hereto as Appendix 1 and, unless Holder is
exercising this Warrant pursuant to a cashless exercise set forth in Section
1.2, a check, wire transfer of same-day funds (to an account designated by the
Company), or other form of payment acceptable to the Company for the aggregate
Warrant Price for the Shares being purchased.  For purposes of this Warrant, a
“Qualified Financing” shall mean a transaction or series of transactions
pursuant to which the Company issues and sells shares of its capital stock (or
securities convertible into or exerciseable for any shares of, any class of its
capital stock) after the Issue Date for aggregate gross proceeds of at least
$1,000,000 (including any proceeds from the incurrence of indebtedness that is
converted into such capital stock, or otherwise cancelled in consideration for
the issuance of such capital stock) with the principal purpose of raising
capital.




1.2

Cashless Exercise.  On any exercise of this Warrant, in lieu of payment of the
aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised.  Thereupon, the Company shall issue to
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:




X = Y(A-B)/A




where:





- 1 -







--------------------------------------------------------------------------------

 







X =

the number of Shares to be issued to Holder;




Y =

the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);




A =

the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and




B =

the Warrant Price.




1.3

Fair Market Value.   For purposes of this Warrant, the “Fair Market Value” shall
mean the following: If the Company’s common stock is then traded or quoted on a
nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the fair market value of a Share
shall be the closing price or last sale price of a share of the Company’s common
stock reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company.  If
the Company’s common stock is not traded in a Trading Market, the Board of
Directors of the Company shall determine the fair market value of a Share in its
reasonable good faith judgment.




1.4

Delivery of Certificate and New Warrant.  Within a reasonable time after Holder
exercises this Warrant in the manner set forth in Section 1.1 or 1.2 above, the
Company shall deliver, or cause to be delivered, to Holder a certificate, or
evidence of a book-entry interest, representing the Shares issued to Holder upon
such exercise and, if this Warrant has not been fully exercised and has not
expired, a new warrant of like tenor representing the Shares not so acquired.




1.5

Replacement of Warrant.  On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.




1.6

Treatment of Warrant Upon Acquisition of Company.  




(a)

As used in this warrant, “Acquisition” means any transaction or series of
related transactions involving: (i) the sale, lease, exclusive license, or other
disposition of all or substantially all of the assets of the Company (ii) any
merger or consolidation of the Company into or with another person or entity
(other than a merger or consolidation effected exclusively to change the
Company’s domicile), or any other corporate reorganization, in each case, which
the stockholders of the Company in their capacity as such immediately prior to
such merger, consolidation or reorganization, own less than a majority of the
Company’s (or the surviving or successor entity’s) outstanding voting power
immediately after such merger, consolidation or reorganization; or (iii) any
sale or other transfer by the stockholders of the Company of shares representing
at least a majority of the Company’s then-total outstanding combined voting
power in one or a series of related transactions.  




(b)

In the event of an Acquisition in which the consideration to be received by the
Company’s stockholders consists solely of cash, solely of Marketable Securities
or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), and the fair market value of one Share as determined in
accordance with Section 1.3 above would be greater than the Warrant Price in
effect on such date immediately prior to such Cash/Public Acquisition, and
Holder has not exercised this Warrant pursuant to Section 1.1 or Section 1.2
above as to all Shares, then this Warrant shall automatically be deemed to be
Cashless Exercised pursuant to Section 1.2 above as to all Shares for which it
shall not previously have been exercised effective immediately prior to and
contingent upon the consummation of a Cash/Public Acquisition. In connection
with such Cashless Exercise, Holder shall be deemed to have restated each of the
representations and warranties in Section 4 of the Warrant as of the date
thereof and the Company shall promptly notify the Holder of the number of Shares
(or such other securities) issued upon exercise. In the event of a Cash/Public
Acquisition where the fair market value of one Share as determined in accordance
with Section 1.3 above would be less than the Warrant Price in effect
immediately prior to such Cash/Public Acquisition, then this Warrant will expire
immediately prior to the consummation of such Cash/Public Acquisition.  




(c)

Upon the closing of any Acquisition other than a Cash/Public Acquisition, either
(i) the acquiring, surviving or successor entity shall assume this Warrant and
the obligations of the Company hereunder, and this Warrant shall, from and after
such closing, be exercisable for the same class, number and kind of securities,
cash and other property as would have been paid for or in respect of the Shares
issuable (as of immediately prior to such closing) upon exercise





- 2 -







--------------------------------------------------------------------------------

 




in full hereof as if such Shares had been issued and outstanding on and as of
such closing, at an aggregate Warrant Price equal to the aggregate Warrant Price
in effect as of immediately prior to such closing; and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant, or (ii) if the successor or surviving entity shall not have
assumed this Warrant, then the aggregate Warrant Price shall be reduced to the
greater of (A) One Dollar ($1.00), or (B) the aggregate par value of all Shares
issuable hereunder as of immediately prior to the closing of such Acquisition,
and this Warrant shall be deemed to have been exercised in full pursuant to
Section 1.2 above as of immediately prior to the closing of such Acquisition.




(d)

As used in this Warrant, “Marketable Securities” means securities meeting all of
the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in a
Trading Market, and (iii) following the closing of such Acquisition, Holder
would not be restricted from publicly re-selling all of the issuer’s shares
and/or other securities that would be received by Holder in such Acquisition to
the same extent had Holder exercised or converted this Warrant in full on or
prior to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.




SECTION 2.  ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.






2.1

Stock Dividends, Splits, Etc.  If the Company declares or pays a dividend or
distribution on the outstanding shares of the Class payable in common stock or
other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or distribution occurred.  If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased.  If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.




2.2

Reclassification, Exchange, Combinations or Substitution.   Upon any event
whereby all of the outstanding shares of the Class are reclassified, converted,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant.   The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations, substitutions,
replacements or other similar events.




2.3

Reserved.  




2.4

Reserved.




2.5

No Fractional Share.  No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share.  If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.




2.6

Notice/Certificate as to Adjustments.  Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.








- 3 -







--------------------------------------------------------------------------------

 




SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.






3.1

Representations and Warranties.   The Company represents and warrants to, and
agrees with, Holder as follows:




(a)

The initial Warrant Price first set forth above is not greater than the average
closing price of a share of the Class on the principal Trading Market in which
shares of the Class are traded as of the Issue Date hereof for the ten (10)
consecutive trading days ending on the trading day immediately prior to the
Issue Date hereof.




(b)

The number of Shares for which this Warrant is exercisable on and as of the
Issue Date hereof represents not less than 1.25% of the Company’s total issued
and outstanding shares of common stock, calculated on and as of the Issue Date
hereof on a fully-diluted, common stock-equivalent basis assuming (i) the
conversion into common stock of all outstanding securities and instruments
(including, without limitation, securities deemed to be outstanding pursuant to
clause (ii) of this Section 3.1(b)) convertible by their terms into shares of
common stock (regardless of whether such securities or instruments are by their
terms now so convertible), (ii) the exercise in full of all outstanding options,
warrants (including, without limitation, this Warrant) and other rights to
purchase or acquire shares of common stock or securities exercisable for or
convertible into shares of common stock (regardless of whether such options,
warrants or other rights to purchase or acquire are by their terms then
exercisable),  and (iii) the inclusion of all shares of common stock reserved
for issuance under all of the Company’s incentive stock and stock option plans
and not then subject to outstanding grants or options.




(c)

All Shares which may be issued upon the exercise of this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.  The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class
and other securities, if any, as will be sufficient to permit the exercise in
full of this Warrant.




(d)

The Company’s capitalization table attached hereto as Schedule 1 is true and
complete, in all material respects, as of the Issue Date.




3.2

Notice of Certain Events. If the Company proposes at any time to:






(a)

declare any dividend or distribution upon the outstanding shares of the Class,
whether in cash, property, stock, or other securities and whether or not a
regular cash dividend;




(b)

offer for subscription or sale pro rata to the holders of the outstanding shares
of the Class any additional shares of any class or series of the Company’s stock
(other than pursuant to contractual pre-emptive rights);




(c)

effect  any  reclassification,  exchange,  combination,  substitution,
 reorganization  or recapitalization of the outstanding shares of the Class; or




(d)

effect an Acquisition or to liquidate, dissolve or wind up.




then, in connection with each such event, the Company shall give Holder notice
thereof at the same time and in the same manner as the Company notifies the
holders of the outstanding shares of the class thereof.  The Company will also
provide information requested by Holder that is reasonably necessary to enable
Holder to comply with Holder’s accounting or reporting requirements, including
without limitation, quarterly financial statements no later than forty-five (45)
days of the end of each fiscal quarter of the Company (and promptly and within
five (5) days of any material modification thereto) and annual financial
statements no later than ninety (90) days of the end of each fiscal year of
Company, in each case, in the form as and when delivered to Company’s investors,
as well as the budget for each fiscal year, no later than forty-five (45) days
of the end of each fiscal year of Company.




3.3

Reserved.  








- 4 -







--------------------------------------------------------------------------------

 




SECTION 4. REPRESENTATIONS, WARRANTIES OF HOLDER.




Holder represents and warrants to the Company as follows:






4.1

Purchase for Own Account.   This Warrant and the Shares to be acquired upon
exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act.  Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.




4.2

Disclosure of Information.   Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities.  Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.




4.3

Investment Experience.  Holder understands that the purchase of this Warrant and
its underlying securities involves substantial risk.  Holder has experience as
an investor in securities of companies in the development stage and acknowledges
that Holder can bear the economic risk of such Holder’s investment in this
Warrant and its underlying securities and has such knowledge and experience in
financial or business matters that Holder is capable of evaluating the merits
and risks of its investment in this Warrant and its underlying securities and/or
has a preexisting personal or business relationship with the Company and certain
of its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.




4.4

Accredited Investor Status.  Holder  is  an  “accredited  investor”  within  the
 meaning  of

Regulation D promulgated under the Act.






4.5

The Act.  Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of Holder’s investment intent as expressed herein.  Holder
understands that this Warrant and the Shares issued upon any exercise hereof
must be held indefinitely unless subsequently registered under the Act and
qualified under applicable state securities laws, or unless exemption from such
registration and qualification are otherwise available.  Holder is aware of the
provisions of Rule 144 promulgated under the Act.




4.6

Reserved.  




4.7

No Voting Rights.  Holder, as a Holder of this Warrant, will not have any voting
rights until the exercise of this Warrant.




SECTION 5.  MISCELLANEOUS.






5.1

Term and Automatic Conversion Upon Expiration.




(a)

Term.   Subject to the provisions of Sections 1.1 and 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Pacific Time, on the Expiration Date and shall be void thereafter.




(b)

Automatic Cashless Exercise upon Expiration.   In the event that, upon the
Expiration Date, the fair market value of one Share as determined in accordance
with Section 1.3 above is greater than the Warrant Price in effect on such date,
then this Warrant shall automatically be deemed on and as of such date to be
exercised pursuant to Section 1.2 above as to all Shares for which it shall not
previously have been exercised, and the Company shall, within a reasonable time,
deliver a certificate representing the Shares issued upon such exercise to
Holder.








- 5 -







--------------------------------------------------------------------------------

 




5.2

Legends.  Each certificate evidencing the Shares, if any, shall be imprinted
with a legend in substantially the following form:




THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO RUNWAY GROWTH CREDIT FUND INC. DATED JULY 25, 2017, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.




5.3

Compliance with Securities Laws on Transfer.    This  Warrant  and  the  Shares
 issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part except in compliance with applicable federal and state
securities laws by the transferor  and  the  transferee  (including,  without
 limitation,  the  delivery  of  investment  representation  letters  and  legal
opinions reasonably satisfactory to the Company, as reasonably requested by the
Company).  The Company shall not require Holder to provide an opinion of counsel
if the transfer is to any affiliate of Holder, provided that any such transferee
is an “accredited investor” as defined in Regulation D promulgated under the
Act.   Additionally, the Company shall also not require an opinion of counsel if
there is no material question as to the availability of Rule 144 promulgated
under the Act.




5.4

Transfer  Procedure.   Subject to the provisions of Section 5.3 and upon
providing the Company with written notice, RUNWAY GROWTH CREDIT FUND INC. and
any subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant to any transferee, provided, however, in
connection with any such transfer, Holder will give the Company notice of the
portion of the Warrant and/or Shares being transferred with the name, address
and taxpayer identification number of the transferee and Holder will surrender
this Warrant to the Company for reissuance to the transferee(s) (and Holder if
applicable); and provided further, that any subsequent transferee shall agree in
writing with the Company to be bound by all of the terms and conditions of this
Warrant.  




5.5

Notices.  All notices and other communications hereunder from the Company to
Holder, or vice versa, shall be deemed delivered and effective (i) when given
personally, (ii) upon actual receipt if given by electronic mail and such
receipt is confirmed in writing by the recipient, or (iii) on the first Business
Day following delivery to a reliable overnight courier service, courier fee
prepaid, in any case at such address as may have been furnished to the Company
or Holder, as the case may be, in writing by the Company or the Holder from time
to time in accordance with the provisions of this Section 5.5.  All notices to
Holder shall be addressed as follows until the Company receives notice of a
change of address in connection with a transfer or otherwise:




RUNWAY GROWTH CREDIT FUND INC.  

Attn: Thomas B. Raterman

205 N. Michigan Ave., Suite 930

Chicago, IL 60601

Email address: tr@runwaygrowth.com




With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

Attn: Haim Zaltzman

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Telephone: (415) 391-0600

Facsimile: (650) 463-2600

Email: haim.zaltzman@lw.com




Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:




ASPEN GROUP, INC.

Attn:  Michael D. Mathews

46 E. 21st Street

Third FloorNew York, NY 10010

Email: Michael.mathews@aspen.edu





- 6 -







--------------------------------------------------------------------------------

 




With a copy (which shall not constitute notice) to:

Nason, Yeager, Gerson, White & Lioce, P.A.

Attention: Michael D. Harris

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Email: mharris@nasonyeager.com






5.6

Waiver.   This Warrant and any term hereof may be changed, waived, discharged or
terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.




5.7

Attorneys’ Fees.   In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.




5.8

Counterparts; Facsimile/Electronic Signatures.  This Warrant may be executed in
counterparts, all of which together shall constitute one and the same agreement.
 Any signature page delivered electronically or by facsimile shall be binding to
the same extent as an original signature page with regards to any agreement
subject to the terms hereof or any amendment thereto.




5.9

Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.




5.10

Headings.  The headings in this Warrant are for purposes of reference only and
shall not limit or otherwise affect the meaning of any provision of this
Warrant.




5.11

Business Days.  “Business Day” means any day that is not a Saturday, Sunday or a
day on which commercial banks in the State of California are required or
permitted to be closed.




[Remainder of page left blank intentionally]














- 7 -







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.







“COMPANY”

ASPEN GROUP, INC.




By:

__________________________________

Name:

__________________________________

Title:

__________________________________













“HOLDER”

RUNWAY GROWTH CREDIT FUND INC.




By:

__________________________________

Name:

__________________________________

Title:

__________________________________





















